DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II- claims 11-13 in the reply filed on 12/29/2021 is acknowledged.
In the previous restriction three groups were given which were Group I (claims 1-10, 17), Group II (Claims 11-13) and Group III (Claims 14-16, which had a typo and was labeled “Group II”). Furthermore, since claim 13 depends on claim 10 which is the non-elected group that is also withdrawn from the claims, since at the time claim 13 depended from claim 11 but amendment shows depending from claim 10 hence withdrawn. Therefore, Group II- Claims 11-12 will be examined. 

Claim Objections
Claim 12 objected to because of the following informalities:   line 3 states “ring towards the centre of interior” the limitation will be interpreted as “ring towards the center of the interior”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a ring or a ring-like member" in line 5 is indefinite because it is unclear whether it is a ring or a ring- like member that can be any protruding element. The limitation will interpreted as a “ring defining an interior space”. Claim 12, which depends on claim 11, is similarly rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Rahmel et al. (US10968026B2).


	a ring defining an interior space(fig. 2 shows connection device 4A with sealing collars 25A and connection device 4B showing sealing collars 25B );
	a platform extending from the ring into the interior space(Fig.2 shows connection device 4A  with base 18A extending from sealing collars 25A; Fig. 3 shows connection device shows base 18B extending from the sealing collar 25B into interior space);
	an upstanding blade carried by the platform (Fig. 1 shows connection devices 4A and 4B with splitting device 8A and 8B that is carried by the sealing collars 25A and 25B);
	a membrane extending adjacent, over or across the interior space( fig.2 and 3 show connection device 4 A and 4B with thin portions 5A and 5B); 
	wherein each of the first and second connectors further comprises one or more connection members to permit a positive mechanical connection of the first connector to the second connector such that said connection causes the blade of one connector to pierce the membrane of the other connector, and to permit subsequent relative rotation of the connectors(Fig.1 shows first and second connection device 4A and 4B comprises guide devices 28A and 28B best seen in Fig.2 and Fig.3 that allow connection with connectors and allow rotation relative to one another, which will cause the splitting devices 8A and 8B to directly strike the think portions 5A and 5B that will open start the opening process that allows  substance S1 to flow towards the substance S2 as shown in fig.1 ).

Regarding claim 12, the reference as applied to claim 11 above discloses all the limitations substantially claimed. Rahmel further teaches wherein the blade is an elongate member extending from a position at or near the perimeter of the ring towards the center of the interior space (Fig. 2 and 3 show connection devices 4A and 4B with the splitting element 8A and 8B that is an elongated member extending from near the perimeter of the sealing collars 25A and 25B towards the center of the interior space).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PRINCE PAL/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735